Action by the infant plaintiff to recover damages for personal injuries and by his father for medical expenses and loss of services. Judgment in favor of defendants, entered upon a dismissal of the complaint at the close of plaintiff’s case, reversed on the law and a new trial granted, with costs to abide the event. The evidence was prima facie sufficient to present questions of fact as to the negligence of each of the defendants and the contributory negligence of the infant plaintiff. Hagarty, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.